196 S.E.2d 571 (1973)
18 N.C. App. 249
Bertie R. RUSSELL, Employee,
v.
PHARR YARNS, INC., Employer; Liberty Mutual Insurance Co., Carrier.
No. 7327IC76.
Court of Appeals of North Carolina.
May 23, 1973.
*572 Harris & Bumgardner by Don H. Bumgardner, Gastonia, for plaintiff appellant.
Hedrick, McKnight, Parham, Helms, Warley & Kellam, by Richard T. Feerick, Charlotte, for defendants appellee.
CAMPBELL, Judge.
The words "accident" and "injury" are not synonymous. Rhinehart v. Market, 271 N.C. 586, 157 S.E.2d 1 (1967); Gray v. Storage, Inc., 10 N.C.App. 668, 179 S.E.2d 883 (1971). Thus, an accident has occurred only where there has been an interruption of the usual work routine or the introduction of some new circumstance not a part of the usual work routine. A hernia or back injury suffered by an employee does not arise by accident if the employee at the time was merely carrying out his usual and customary duties in the usual way. Gray v. Storage, Inc., supra. Injury arising out of lifting objects in the ordinary course of an employee's business is not caused by accident where such activity is performed in the ordinary manner, free from confining or otherwise exceptional conditions and surroundings. Rhinehart v. Market, supra.
Countless cases of back or hernia injuries can be cited in which the plaintiffs did not recover an award because there was no unusual circumstance about the performance of the job which showed that an accident had occurred. See for example, Lawrence v. Mill, 265 N.C. 329, 144 S.E.2d 3 (1965) (plaintiff reached into a tool box to retrieve an object weighing about 47 pounds, as he had done on other occasions); Byrd v. Cooperative, 260 N.C. 215, 132 S.E.2d 348 (1963) (lifting 100-pound bags of fertilizer); Harding v. Thomas & Howard Co., 256 N.C. 427, 124 S.E.2d 109 (1962) (truck driver unloading 12 one-pound packages of coffee in the usual manner); Turner v. Hosiery Mills, 251 N. C. 325, 111 S.E.2d 185 (1959) (plaintiff leaned over back of hosiery machine to make an adjustment to the machine); Hensley v. Cooperative, 246 N.C. 274, 98 S.E.2d 289 (1957) (plaintiff twisted his back when picking up a basket of chickens).
In Holt v. Mills Co., 249 N.C. 215, 105 S.E.2d 614 (1958), the plaintiff injured his back while "doffing twisters". His job required the taking off of yarn-filled bobbins from the spinning frames and the placing of empty bobbins in the frames. The full bobbins were placed in boxes and transported on a manually pushed truck to a storage room where they were lifted from the truck and placed on a shelf. Plaintiff reached into the lower level of the hand truck to lift a box of yarn bobbins, weighing about 100 pounds, while in a "stooped and bent" position; as he lifted the weight, he felt a pain in his groin. It was held that the evidence did not show the occurrence of an accident, and plaintiff was not entitled to a compensation award.
*573 Hernia or back injuries, of course, have been compensable in other cases. In Keller v. Wiring Co., 259 N.C. 222, 130 S.E.2d 342 (1963); Searcy v. Branson, 253 N.C. 64, 116 S.E.2d 175 (1960); and Edwards v. Publishing Co., 227 N.C. 184, 41 S.E.2d 592 (1947), the plaintiffs were injured when lifting objects while in an unusually twisted, cramped, or awkward position.
In Davis v. Summitt, 259 N.C. 57, 129 S.E.2d 588 (1963); Faires v. McDevitt and Street Co., 251 N.C. 194, 110 S.E.2d 898 (1959); Rice v. Chair Co., 238 N.C. 121, 76 S.E.2d 311 (1953); and Moore v. Sales Co., 214 N.C. 424, 199 S.E. 605 (1938), the plaintiffs were performing physically strenuous tasks without the assistance from other workmen which was normally used.
In Harris v. Contracting Co., 240 N.C. 715, 83 S.E.2d 802 (1954), the plaintiff's feet slipped, and he fell injuring his back.
Upon review of an order of the Industrial Commission, this Court does not weigh the evidence, but may only determine whether there is evidence in the record to support the finding made by the Commission. Garmon v. Tridair Industries, 14 N.C.App. 574, 188 S.E.2d 523 (1972). If there is any evidence of substance which directly or by reasonable inference tends to support the findings, the court is bound by such evidence, even though there is evidence that would have supported a finding to the contrary. Keller v. Wiring Co., supra. In the instant case there was competent evidence upon which to base a finding that the plaintiff was performing her regular duties in the usual manner, and that "up to the time that the claimant felt the stabbing pain in her back nothing unusual or out of the ordinary occurred which caused the pain."
Affirmed.
BRITT and HEDRICK, JJ., concur.